          Case 1:19-cv-02977-TNM Document 12 Filed 12/18/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                 )
MONTANA ENVIRONMENTAL                            )
INFORMATION CENTER,                              )
                                                 )
        Plaintiff,                               )
                                                 )
                v.                               )    Civil Action No. 19-2977 (TNM)
                                                 )
UNITED STATES OFFICE OF                          )
SURFACE MINING RECLAMATION                       )
AND ENFORCEMENT,                                 )
                                                 )
        Defendant.                               )
                                                 )

                                    JOINT STATUS REPORT
        Pursuant to the Court’s Minute Order of November 18, 2019, Plaintiff Montana

Environmental Information Center and Defendant United States Office of Surface Mining

Reclamation and Enforcement respectfully submit this Joint Status Report in this Freedom of

Information Act (“FOIA”) case.

        This case involves Plaintiff’s June 6, 2019, FOIA request to Defendant seeking records,

information, and communications between Defendant and the State of Montana and Western

Energy Company regarding the expansion of a mine in Montana. ECF No. 1.

        Defendant reports that it has completed a search for records responsive to Plaintiff’s

request. Defendant estimates that approximately 937 pages are responsive and that the agency

can complete its response to Plaintiff in two installments, with an initial release scheduled for

February 14, 2020, and the final release scheduled for March 31, 2020.

        Defendant does not intend to file a motion for an Open America stay. A Vaughn Index is

likely, as Defendant expects to withhold certain information pursuant to FOIA Exemptions 3, 4,

5, and 7, 5 U.S.C. § 552(b)(3), (4), (5), (7).
         Case 1:19-cv-02977-TNM Document 12 Filed 12/18/19 Page 2 of 2



       The parties propose to file a further Joint Status Report on February 21, 2020.

Dated: December 18, 2019                       Respectfully submitted,

                                               By:    /s/ John R. Mellgren
                                               John R. Mellgren (D. D.C. Bar #OR0002)
                                               Western Environmental Law Center
                                               120 Shelton McMurphey Blvd., Suite 340
                                               Eugene, Oregon 97401
                                               Telephone: (541) 359-0990
                                               mellgren@westernlaw.org

                                               Shiloh S. Hernandez (MT Bar No. 9970)
                                               Western Environmental Law Center
                                               103 Reeder’s Alley
                                               Helena, Montana 59601
                                               Telephone: (406) 204-4861
                                               hernandez@westernlaw.org

                                               Counsel for Plaintiff

                                               JESSIE K. LIU, D.C. Bar #472845
                                               United States Attorney

                                               DANIEL F. VAN HORN, D.C. Bar #924092
                                               Chief, Civil Division

                                               By:     /s/ Paul Cirino
                                               PAUL CIRINO
                                               Assistant United States Attorney
                                               Civil Division
                                               U.S. Attorney’s Office, District of Columbia
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               Telephone: (202) 252-2529
                                               paul.cirino@usdoj.gov

                                               Counsel for Defendant
